                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

ROBERT L. OGLETREE, JR.                       )
                                              )
       v.                                     )       NO. 3:19-cv-00189
                                              )
JAYMES MARLER, et al.                         )

                                             ORDER

       Magistrate Judge Holmes has entered a Report and Recommendation (Doc. No. 29) in which

she recommends this case be dismissed with prejudice for failure to prosecute. No objections have

been filed. Upon de novo review, the Court agrees with the recommended disposition because

Plaintiff has failed to prosecute this action since it was filed, and did not respond to a Show Cause

Order (Doc. No. 25) or to Defendants’ Motion to Dismiss. (Doc. No. 23).

       Accordingly, the Report and Recommendation (Doc. No. 29) is ADOPTED and

APPROVED; Defendants’ Motion to Dismiss for Failure to Prosecute (Doc. No. 23) is

GRANTED; and this action is DISMISSED WITH PREJUDICE. The Clerk of this Court shall

enter judgment and close this case.

       IT IS SO ORDERED.



                                              __________________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




    Case 3:19-cv-00189 Document 31 Filed 10/26/20 Page 1 of 1 PageID #: 227
